DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 11-18 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2018/0332289) in view of Choi et al. (US 2022/0109877).

Regarding claim 2, Huang discloses a method of coding video picture blocks of a picture by a coding device (e.g. see ¶ [0020]), comprising: obtaining a residual signal resulting from inter-picture prediction or intra-picture prediction (e.g. see ¶ [0012]); inferring use of a Discrete Cosine Transform type 2 (DCT2) transform core for a block of a sequence of the residual signal (see 130 in fig. 1; e.g. see ¶ [0035]); and transforming the block using the DCT2 transform core (see 140 in fig. 1).
Although Huang discloses wherein the use of transform is inferred from a sequence level transform enabled flag in a Sequence Parameter Set (SPS) (e.g. see ¶ [0038]), it is noted that Huang does not clearly indicate that the transform is a DCT2.
However, Choi discloses a multiple transform selection in coding wherein the transform is a DCT2 (e.g. see ¶ [0086], [0324]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Choi teachings of multiple transform selection syntax into Huang multiple transform for the benefit of providing syntax element indicating whether or not to use the multiple transform selection for compatibility with industries video standard.

Regarding claims 3, 12 and 21, the references further disclose wherein the sequence level DCT2 enabled flag is denoted as sps_dct2_enabled_flag (see Choi “tu_mts_flag” of 1725 in fig. 17B performing the same function).

Regarding claims 4, 13 and 22, the references further disclose wherein the sequence level DCT2 enabled flag is comprised in a SPS level syntax as follows: 

    PNG
    media_image1.png
    192
    292
    media_image1.png
    Greyscale

wherein sps_dct2_enabledflag represents the sequence level DCT2 enabled flag (see Choi “MODE_INTRA”, “MODE_INTER” and “tu_mts_flag” of 1725 in fig. 17B), wherein the sps_mts intra _enabled_flag specifies whether a tu_mts flag is presented in the residual coding syntax for intra coding units, wherein the sps_mts inter_enabled_flag specifies whether a tu_mts_flag is presented in the residual coding syntax for inter coding units, wherein the tu_mts flag is a multiple transform selection flag, and wherein u(1) indicates a corresponding syntax that is binarized with an unsigned integer using 1 bit (see Choi “MODE_INTRA”, “MODE_INTER” and “tu_mts_flag” of 1725 in fig. 17B).

Regarding claims 5, 14 and 23, the references further disclose wherein the sequence level DCT2 enabled flag being equal to 1 specifies that DCT2 transform core is used for transformation (e.g. see Choi ¶ [0324], wherein an “Off” is analogous to “1”),

Regarding claims 6, 15 and 24, the references further disclose wherein the sequence level DCT2 enabled flag being equal to 0 specifies that other transform cores than DCT2 are used for the transformation (e.g. see Choi ¶ [0324], wherein an “On” is analogous to “0”).

Regarding claims 7, 16 and 25, the references further disclose wherein the other transform cores comprise a Discrete Sine Transform type 7, DST7, a Discrete Cosine Transform type 8, or DCT8 (see Choi Table 1).

Regarding claims 8, 17 and 26, the references further disclose wherein the sequence level DCT2 enabled flag being equal to 0 specifies that using at least one of DST7 or DCT8 for transformation is inferred (see Choi Table 1).

Regarding claims 9, 18 and 27, the references further disclose comprising: when the sequence level DCT2 enabled flag is equal to 0, determining whether Multiple Transform Selection for Sequence Parameter Set is enabled via a flag (see “mts_idx” of 1725 in fig. 17B; e.g. see Table 1).

Regarding claim 11, the claim(s) recite a decoder (e.g. see ¶ [0020]) comprising a memory and processors on communication with the memory (e.g. see ¶ [0092]) with analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 20, the claim(s) recite analogous limitations to claims 1 and 10, and is/are therefore rejected on the same premise.

Response to Arguments
Applicant's arguments filed 8/10/22 have been fully considered but they are not persuasive.
The Applicants asserts that “Choi is silent with respect to the feature “wherein the use of the DCT2 transform core is inferred from a sequence level DCT2 enabled flag in a Sequence Parameter Set(SPS)”. The Examiners respectfully disagrees, the primary reference Huang already teaches “wherein the use of the transform core is inferred from a sequence level enabled flag in a Sequence Parameter Set(SPS) (e.g. see ¶ [0038], wherein Choi eluded that DCT2 can be inferred but does not clearly shows an enable flag in the SPS). There is no requirement that the secondary reference Choi to further teaches “wherein the use of the DCT transform core is inferred from a sequence level DCT enabled flag in a Sequence Parameter Set(SPS) because “wherein the use of the DCT transform core is inferred from a sequence level DCT enabled flag in a Sequence Parameter Set(SPS) was already taught by the primary reference. The secondary reference merely teaches the deficiency of the primary reference. Huang discloses a general statement of DCT transform but does not provide the particular type of DCT signaling in the SPS is a DCT2. The secondary reference Choi was brought in to show that one type of signaling DCT is the DCT2 signaling in the SPS that is applicable to general DCT of Huang. The secondary reference does not provide any teaching that destroys the interrelated purpose of the primary reference. Therefore, the Examiner maintains the limitations are met.
Applicant further argued that Choi filing date December 21, 2018 cannot be used as a prior art reference because it does not cover the argued limitations above. The Examiner respectfully disagrees. See above rebuttal. Choi provisional December 21, 2018 does discloses signaling of transform of DCT type such as DCT2 (e.g. see “Background of the Invention” in pg. 1). The rest of the claims arguments are based on the above arguments. The Examiner respectfully disagrees, see above rebuttals. Therefore, the Examiner maintains all limitations are met.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Koo (US 2020/0177921), discloses adaptive multiple transform.
2.	Egilmez et al. (US 2019/0373261), discloses coding adaptive multiple transform.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485